Citation Nr: 0428402	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for an upper back 
disability (myositis of the upper back muscles with fractures 
of the spinous processes C7 and T1), now rated 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, C.B.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from November 1947 to 
January 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the claim for an increased 
rating for myositis of the upper back muscle with fractures 
of spinous processes C7 and T1 (currently rated 20 percent 
disabling).

In the October 2001 decision, the RO also denied service 
connection for spinal stenosis of L4-L5, including as 
secondary to a service-connected disability.  Although the 
veteran filed a notice of disagreement with the RO's decision 
and the RO issued a statement of the case, the veteran did 
not include this issue in his substantive appeal of August 
2002 or otherwise perfect his appeal of this issue in a 
timely fashion.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2004).  Therefore, this claim 
is not on appeal now.

At an August 2004 hearing before the Board, held at the 
Detroit RO, the veteran raised claims for service connection 
for disabilities of the arms, legs, and lower back, claimed 
as secondary to his service-connected upper back disability.  
Those claims are referred to the RO for consideration in the 
first instance, as appropriate.

The claim for an increased rating for an upper back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required on his part.


REMAND

In the judgment of the Board, additional development is 
required prior to further review of this appeal.

A 20 percent rating has been in effect for the upper back 
disability since November 1966.  Ratings that have been in 
effect for 20 years or more are "protected."  38 U.S.C.A. § 
110 (West 2002).

At the August 2004 hearing before the Board, the veteran 
mentioned receiving ongoing treatment at two VA facilities in 
Michigan (Ann Arbor and Saginaw), including an 
electromyography at a VA facility in the past year.  He also 
stated that efforts to locate records of remote non-VA 
medical treatment were unsuccessful.  

The most recent VA medical records in the claims folder are 
from May 2001.  On remand, the RO should obtain copies of all 
relevant VA medical records from May 2001 to the present.

During the pendency of this appeal, the diagnostic criteria 
for evaluating back disabilities were revised, effective 
September 23, 2002 (67 Fed. Reg. 54,345-49 (Aug. 22, 2002)) 
and again, effective September 26, 2003 (68 Fed. Reg. 51,454 
(Aug. 27, 2003)).  On remand, the RO should schedule the 
veteran for an examination to assess the service-connected 
upper back disability in light of the regulatory revisions.  
The examination should include consideration of functional 
loss due to pain, pain on motion (measured in degrees), 
weakness, fatigability, incoordination, pain on use or during 
flare-ups, abnormal movement, and the other factors present 
in 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examination report must include a 
discussion of the relationship of any symptoms or conditions 
associated with the service-connected upper back disability, 
including radicular or neurological involvement of any 
extremities.  The examination should clearly describe what, 
if any, limitations are specifically due to the service-
connected upper back disability (myositis of the upper back 
muscles with fractures of the spinous processes C7 and T1).

On remand, the RO should also readjudicate the veteran's 
claim in light of these regulatory revisions.




Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain copies of all 
VA medical records from its facilities 
in Ann Arbor and Saginaw, Michigan, that 
pertain to treatment for the service-
connected upper back disability and any 
associated symptoms, from May 2001 to 
the present.

2.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and severity of his 
service-connected upper back disability.  
The claims folder must be provided to 
the examiner.  The examination should 
include consideration of functional loss 
due to pain, pain on motion (measured in 
degrees), weakness, fatigability, 
incoordination, pain on use or during 
flare-ups, abnormal movement, and the 
other factors present in 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examination report must include a 
discussion of the relationship of any 
symptoms or conditions associated with 
the service-connected upper back 
disability, including radicular or 
neurological involvement of any 
extremities.  The examination should 
clearly describe what, if any, 
limitations are specifically due to the 
service-connected upper back disability 
(myositis of the upper back muscles with 
fractures of the spinous processes C7 
and T1).

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for the upper 
back disability.  This should include 
consideration of the new rating criteria 
for spine conditions.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
an opportunity to respond, before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

